NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted July 22, 2010
                                       Decided July 23, 2010

                                              Before

                               FRANK H. EASTERBROOK, Chief Judge

                               RICHARD A. POSNER, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge
          
No. 09‐3566

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 09 CR 182‐1
DARRELL W. WELLMAN, JR., 
    Defendant‐Appellant.                            William J. Hibbler,
                                                    Judge.

                                            O R D E R

        Darrell Wellman, Jr., pleaded guilty to possessing a firearm as a felon, 18 U.S.C.
§ 922(g)(1), and the district court sentenced him to 60 months’ imprisonment.  Wellman
filed a timely appeal, but his appointed counsel cannot find any nonfrivolous issue to raise
on appeal and therefore moves to withdraw under Anders v. California, 386 U.S. 738 (1967). 
Wellman did not accept our invitation to respond to counsel’s motion.  See CIR. R. 51(b). 
Our review is limited to the issues that counsel has outlined in his brief.  See United States v.
Cano‐Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009); United States v. Schuh, 289 F.3d 968, 973‐74
(7th Cir. 2002).  
No. 09‐3566                                                                                Page 2

        Although counsel notes that the district court failed to inform Wellman during his
plea colloquy of its obligation to impose a special assessment of $100, see FED. R. CRIM. P.
11(b)(1)(L), counsel also points out that Wellman does not wish to withdraw his plea. 
Counsel, therefore, correctly bypasses discussing whether this omission (or any other
errors) affected the adequacy of Wellman’s plea colloquy or the voluntariness of his plea. 
See United States v. Knox,  287 F.3d 667, 670‐71 (7th Cir. 2002).  

        Counsel finds no possible error in the guidelines calculation, and so considers only
whether Wellman could contest the reasonableness of his sentence.  But he uncovers no
possible challenge that would disturb the presumption of reasonableness that would attach
to Wellman’s within‐guidelines sentence.  Rita v. United States, 551 U.S. 338, 347 (2007);
United States v. Pulley, 601 F.3d 660, 668 (7th Cir. 2010).  Our review confirms that the district
court properly calculated a guidelines imprisonment range of 57 to 71 months, based on an
offense level of 19 and a criminal history category of V.  And we agree that the district court
adequately explained Wellman’s sentence in relation to the sentencing factors listed in 18
U.S.C. § 3553(a), focusing on Wellman’s disregard for his family’s and the community’s
safety, his extensive criminal history beginning at age 14, his multiple convictions for gun
crimes, and his pattern of ignoring court orders.  Although the court acknowledged
Wellman’s purported desire to change his ways and become a responsible father for his
child, it determined that Wellman apparently had not learned from his previous shorter
terms of incarceration and needed a 60‐month sentence to deter future criminal
conduct—an entirely reasonable conclusion.   

       We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.